January 14, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is not clear how a plane encloses a small angle and it is not clear what is meant by “a plane which connects a front side of the seat surface to an upper side of the backrest”.

In claim 7, line “the outer side” lacks antecedent basis. On line 2, “the respective shell part” lacks antecedent basis.
In claim 12, line “the outer side” lacks antecedent basis.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diedrich et al (U.S. Patent No. 4,510,634 A1).

    PNG
    media_image1.png
    187
    207
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    117
    210
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    143
    158
    media_image3.png
    Greyscale
	

    PNG
    media_image4.png
    245
    266
    media_image4.png
    Greyscale
		
As for Claim 1, Diedrich et al teach a shell for a seat comprising:
a seat surface,
a backrest, and
side parts,
wherein the shell comprises an inner shell part  11 and an outer shell part 13 with the outer shell part 13 forming a collar around the inner shell part 11; and
wherein each of the inner shell part and the outer shell part comprises a part of the seat surface and a part of the backrest.
As for claims 2-3, Diedrich et al teach the inner and outer shell parts are connected to each other along a dividing plane; the dividing plane runs substantially parallel to or encloses a small angle with a plane which connects a front side of the seat surface to an upper side of the backrest. 
As for claim 4, Diedrich et al teach that the inner and outer shell parts extend substantially equally far from the dividing plane in a direction transversely thereof.

As for claims 6-9, Diedrich et al teach that each of the inner shell part and the outer shell part has an edge at a the-position of a dividing plane, and the edges of the inner and outer shell parts are connected to each other; wherein each edge comprises at least one flange protruding toward the outer side of the respective shell part, and the flanges are connected to each other; wherein the edges overlap each other at least over a part of their periphery; wherein the edges have complementary courses which deviate locally from the dividing plane. (See Figures 1 and 4-5)
As for claims 11-12, Diedrich et al teach that each of the inner shell part and the outer shell part has connecting means co-acting with the other one of the inner shell part and the outer shell part; wherein the connecting means are arranged at least partially on the outer side of each of the inner shell part and the outer shell part (See Fig. 7).
As for claim 13, Diedrich et al teach that at least one of the inner and outer shell parts is manufactured from a plastic.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Diedrich et al (U.S. Patent No. 4,510,634 A1).
Diedrich et al does not specify that at least one of the inner and outer shell parts is manufactured from a composite material. However, the type of material used to make the seat disclosed by Diedrich et al is noting more than design choice since the materials chosen would be selected by the manufacturer

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diedrich et al (U.S. Patent No. 4,510,634 A1).
It would have been obvious to one of ordinary skill in the art to perform the method steps as recited as this would be the normal and logical manner of assembling the device as taught by the combination of references discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Rodney B White/            Primary Examiner, Art Unit 3636